          Case
           Case2:17-cr-00181-APG-DJA
                2:17-cr-00181-APG-DJA Document
                                       Document140-1
                                                141 Filed
                                                     Filed09/09/21
                                                           09/09/21 Page
                                                                     Page11ofof11



     ANGELA H. DOWS, ESQ.
 1   Nevada Bar No. 10339
     adows@crdslaw.com
 2   CORY READE DOWS & SHAFER
     1333 North Buffalo Drive, Suite 210
 3   Las Vegas, Nevada 89128
     Telephone: (702) 794-4411
 4   Facsimile: (702) 794-4421
     Attorney for Defendant Nu Nu Swetz
 5
 6                        UNITED STATES DISTRICT COURT

 7                               DISTRICT OF NEVADA
 8                                          ***
 9
     UNITED STATES OF AMERICA,                    )
10                                                )   2:17-cr-00181-APG-CWH
                               Plaintiff,         )
11                                                )
12   v.                                           )   [PROPOSED] ORDER TO
                                                  )   RELEASE PASSPORT OF
13   NU NU SWETZ,                                 )   NU NU SWETZ
     a/k/a MA NU NU WAR,                          )
14   a/k/a NADI LIN,                              )
                                                  )
15
                               Defendant.         )
16
           Based upon the Motion of Defendant NU NU SWETZ, and good cause
17
     appearing, the Court hereby ORDERS as follows:
18
19         The passport of NU NU SWETZ shall be released to NU NU SWETZ

20   through her counsel, Angela H. Dows, Esq., at Cory Reade Dows & Shafer, 1333
21   N. Buffalo Drive, Suite 210, Las Vegas, Nevada 89128.
22
           IT IS SO ORDERED.
23
                         9
     Dated: September ________, 2021.       _________________________________
24                                          HONORABLE ANDREW P. GORDON
                                            UNITED STATES DISTRICT JUDGE
25
26
